DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 8 are pending.
Claims 1, 2 and 5 are rejected.
Claims 3 and 4 are objected.
Claims 6 – 8 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 5,958,821).
The rejected claims cover, inter alia, a single step process for conversion of cyclohexane to adipic acid comprising: adding cyclohexane, solvent and catalyst to a reactor followed by charging oxygen with pressure in a range of 0-30 bars at a temperature ranging from 100- 125 °C under constant stirring for a period in the range of 5 to 6 hours to afford adipic acid, and wherein the catalyst is selected from manganese oxide, tungsten oxide or Mn-WOx nanostructure and the yield of adipic acid is in the range of 20-40%.
Dependent claim 2 further limits the solvent.  Dependent claim 5 further limits the selectivity of the process to the yielding adipic acid.
However, Ishii disclosed a process for conversion of cyclohexane to adipic acid.  The process takes 25 milliliters of acetic acid were added 1.68 grams (20 millimoles) of cyclohexane, 0.26 gram (1.6 millimoles) of N-hydroxyphthalimide and 0.043 gram (0.12 millimole) of manganese oxide MnO2, and the resultant mixture was stirred under an oxygen atmosphere at a temperature of 100.degree. C. for 6 hours. The products in the reaction mixture were analyzed by gas chromatography, and, as a result, cyclohexane was transformed into adipic acid with a transformation rate or conversion of 50% and yield 42%. Formation of KA oil (cyclohexanone and cyclohexanol) was not observed.  (col. 32, Examples A1-A2).  The reaction in Ishii can be carried at ambient pressure (atmospheric pressure) or under a pressure.  When the reaction is conducted under a pressure, the pressure is, usually, about 1 to 100 atm (.98 bar to 98 bar), preferably 5 to 50 atm (4.90 bar to 49.03 bar).  (col. 31, ln 28 -33).
The difference between Ishii and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
However, based on the above, Ishii teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
The only remaining difference is the yield and selectivity.  However, the process of A-2 disclose all the technical features of the instantly clamed process.  Further, the process produces an adipic acid yield of 42%, which is close enough to the claimed yield such that one of ordinary skill in the art before the effective filing dated would have expected the product to have the same properties.  Furthermore, based on the similarity of the conversion rate and selectivity of A-1 to that of A-2 where MnO2, the properties of A-1 and A-2 are is close enough such that one of ordinary skill in the art before the effective filing dated would have expected the process of A-2 to have selectivity close to the 82% selectivity of A-1.  For this reason, claims are considered obvious.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (MPEP 2144.05).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the conversion of cyclohexane to adipic acid wherein the catalyst is Mn-WOx nanostructure in the form a nanorod, nanoseed of fish bone structure.
Claims 6 – 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the method of preparing thee Mn and tungsten oxide fishbone catalyst as claimed.
Wu et al. is the closet prior art and prepares MnWO4 nanocrystals.  (Journal of Experimental nanoscience, 2012).  In the process of Wu to prepare the nanocrystals, MnCl2 • 4H20 and Na2WO4 • 2H2O is dissolved in distilled water and mixed slowly under constant stirring to form a homogeneous phase.  Then, the mixed solution was transferred into a Telflon-lined stainless-steel autoclave, filled with deionized water and aged for 12 hours. The precipitate was filtered and washed with distilled water and absolute ethanol.  After being dried in vacuum at 80°C for 3 h, the final products were collected for characterization.  (pp. 391, 2. Experimental, 2.1. Preparation).  However, the process of Wu does not dissolve sodium tungstate dihydrate, manganese (II) sulfate monohydrate and metal sulphates in a solvent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622